                Case 4:17-cv-00076-KGB Document 43-3 Filed 01/25/19 Page 1 of 1


Josh West

From:                           Brian Vandiver <bavandiver@csmfirm.com>
Sent:                           Wednesday, February 21, 2018 12:05 PM
To:                             Josh West
Cc:                             'Josh S'
Subject:                        RE: Carlton. v. JHook: Plaintiffs' Demand


Confirmed on dates and locations.

Not aware of any rule that requires me to produce docs in advance of a deposition or identify docs I plan to use
to examine your clients.

Regards,

Brian


Get Outlook for Android



From: Josh West
Sent: Wednesday, February 21, 11:25 AM
Subject: RE: Carlton. v. JHook: Plaintiffs' Demand
To: Brian Vandiver
Cc: 'Josh S'


Hi Brian,

Our clients are indicating availability for depos on Monday afternoon starting at 1:00 p.m. I assume we’ll take
Plaintiffs’ depos at our offices, but please confirm.

If you have any documents that you plan to examine them over, please send copies to me by COB Thursday
so we have a chance to review them.

Please also confirm availability for Mr. Hooker’s deposition on the morning of the 28th. I assume we’ll conduct
that at your office.

Thanks!

Joshua West
501-221-0088
west@sanfordlawfirm.com

From: Brian Vandiver [mailto:bavandiver@csmfirm.com]
Sent: Friday, February 16, 2018 2:24 PM
To: Josh West
Cc: 'Josh S'
Subject: RE: Carlton. v. JHook: Plaintiffs' Demand

Thanks. I'll block those dates and confirm with my client.
                                                        1
